Citation Nr: 0023264	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  99-03 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than March 20, 1997, 
for the award of a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel






INTRODUCTION

The appellant served on active duty from June 1944 to 
November 1944, May 1946 to July 1950, and from February 1957 
to November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted entitlement to a total rating based upon 
individual unemployability due to service connected 
disabilities and assigned an effective date of March 20, 
1997. 


FINDINGS OF FACT

1.  All available, relevant evidence necessary for an 
equitable disposition of the appellant's claim has been 
obtained by the RO.

2.  Service connection is in effect for residuals of 
thrombophlebitis of the left leg, evaluated as 60 percent 
disabling and r pulmonary vascular disease, rated as 
noncompensable.

3.  The appellant's claim for a total rating based upon 
unemployability due to service-connected disability was 
received by the RO on March 20, 1997.

4.  In February 1998, the RO granted entitlement to a total 
rating based upon individual unemployability due to service-
connected disability, and assigned an effective date of March 
20, 1997, the date of receipt of claim.

5.  An increase in the veteran's service-connected lower left 
leg disability as it relates to his inability to obtain and 
maintain substantially gainful employment is factually 
ascertainable on December 12, 1996, the date of a private 
abdominal aortogram.


CONCLUSION OF LAW

The criteria for an effective date of December 12, 1996 for 
an award of a total rating for compensation purposes based on 
individual unemployability have been met.  38 U.S.C.A. 
§§ 1155, 5110, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 
3.400, 4.16, 4.19 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria. 38 
U.S.C.A. § 1155.

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service- 
connected disabilities, provided, that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran. 38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991) and 38 C.F.R. § 
3.400 (1998).  Unless specifically provided otherwise, the 
effective date of an original claim or a claim reopened after 
final adjudication "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor." 38 U.S.C.A. § 5110(a) (West 
1991).  Additionally, the effective date of an award of 
increased compensation shall be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date. Otherwise date of receipt of claim. 38 C.F.R. § 
3.400.

When a formal claim has been filed, an informal request for 
an increased rating will be accepted as a claim.  38 C.F.R. § 
3.155 (1999).  Evidence received from a private physician or 
layperson will be accepted as a claim if the matter is within 
the competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.  See 38 
C.F.R. § 3.157(b)(2).  The date of receipt of such evidence 
is considered the date of claim.  Id.

Factual Background

Initially, the Board finds that the veteran's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible. Accordingly, once it has been 
determined that a claim is well grounded, VA has a statutory 
duty to assist the appellant in the development of evidence 
pertinent to his claim. The Board is satisfied that all 
relevant evidence is of record and the statutory duty to 
assist the appellant has been met. 

In An April 1965 rating action the RO granted service 
connection for thrombophlebitis left lower leg and assigned a 
10 percent rating.  In correspondence from the appellant, 
received in March 1988, he requested an increased evaluation 
for his left leg disability.  An April 1988 VA medical 
examination showed that the appellant was employed at Ford 
Motor Company from 1964 to the present.  The diagnosis was 
thrombophlebitis left lower leg.

By rating action dated in May 1988, the RO confirmed the 10 
percent rating for the service-connected left leg disability.  
The appellant was notified of that denial and of his 
appellate rights.  He did not appeal that decision. 

Received by the RO on March 20, 1997 was the veteran's claim 
for a total rating for compensation purposes based on 
individual unemployability.  Submitted in conjunction with 
this claim were private medical records covering a period of 
treatment from 1972 to March 1997 during which time he was 
treated frequently for the service connected thrombophlebitis 
of the left leg. 

These records show that the appellant underwent a private 
medical examination in April 1988 in connection with a 
disability retirement claim from his place of employment.  It 
was the physician's opinion that the appellant was rendered 
totally disabled due to circulation problems of both lower 
extremities, but particularly on the left.  An award letter 
from the Social Security Administration dated in June 1988 
determined that the appellant became disabled on July 3, 
1987.  A February 1989 private medical statement is to the 
effect that the appellant had a deep vein thrombosis with 
embolism and intermittent claudication and was permanently 
and totally disabled.

A private abdominal aortogram conducted on December 12, 1996 
showed significant circulatory problems involving the left 
lower extremity.  A January 1997 statement from a private 
physician is to the effect that the appellant continued to be 
disabled due to deep vein thrombosis of the left lower 
extremity.  

In April 1997, the appellant filed a formal application for 
an increased compensation based upon unemployability.  The 
appellant reported that he last worked full time in January 
1988.  He gave a history of being employed as a production 
checker from 1954 to January 1989.  He has eight years of 
education

In October 1997, the RO granted service connection for 
pulmonary vascular disease, rated as noncompensable, and an 
increased rating evaluation from 10 percent to 60 percent for 
service-connected residuals of thrombophlebitis of the left 
leg, effective from March 20, 1997.  In February 1998, the RO 
granted a total rating for compensation purposes based on 
individual unemployability, effective March 20, 1997, the 
date of receipt of the claim.


Analysis

The appellant contends that the effective dates should have 
been established from 1988, when he was awarded Social 
Security disability benefits or, alternatively, January 1989, 
when he was medically retired from employment.  In this 
regard, the evidence establishing unemployability dating back 
to 1987 consists of private records received March 20, 1997.  
It is the date of receipt of this evidence which represents 
the effective date of the informal claim, not the date of 
treatment. 

An earlier effective date of an award of increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  In 
this regard, the private evidence received in March 1997 
establishes that the veteran was unemployable due in part to 
the service-connected thrombophlebitis of the left lower 
extremity in 1988.  

The Board finds that the December 12, 1996 private abdominal 
aortogram shows a significant increase circulatory problems 
involving the left lower extremity as it relates to the 
appellant's ability to obtain and maintain substantially 
gainful employment.  The claim for a total rating for 
compensation purposes was received within one year 
thereafter.  

Accordingly, the effective for the grant of a total rating 
based upon individual unemployability is December 12, 1996, 
the date it is factually ascertainable that an increase in 
disability occurred consistent with the veteran's inability 
to obtain and maintain substantially gainful employment 
consistent with his age and occupational history.  

However, there are no medical records pertaining to treatment 
from March 20, 1996, one year prior to the receipt of the 
claim, to December 11, 1996.  Accordingly, there is no basis 
for an effective date prior to December 16, 1996. 


ORDER

An effective date of December 12, 1996 for the award of a 
total rating based upon individual unemployability due to 
service-connected disabilities is granted subject to the law 
and regulation governing the payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

